Case 2:16-cr-20057-RHC-MKM ECF No. 45 filed 10/15/20               PageID.418      Page 1 of 2




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                        Case No. 16-20057

ABRAHAM BAYDOUN,

     Defendant.
_________________________________/

       ORDER DENYING DEFENDANT’S MOTION FOR RECONSIDERATION

       On July 27, 2020, the court denied Defendant Abraham Baydoun’s “Motion for

Compassionate Release.” (ECF No. 36.) In that order, the court held that Defendant’s

circumstances were not “extraordinary and compelling” under 18 U.S.C. §

3582(c)(1)(A). (ECF No. 36, PageID.336.) The court explained that his conditions were

“not so extraordinary that ‘irreparable harm or injustice would result if the relief is not

granted.’” (Id., PageID.338 (quoting United States v. Sapp, Case No. 14-20520, 2020

WL 515935, at *3 (E.D. Mich. Jan. 31, 2020) (Leitman, J.)).)

       On August 25, 2020, Defendant moved for reconsideration of the court’s July 27

opinion under the title “Motion to [A]lter or [A]mend.” (ECF No. 37.) The court denied

Defendant’s motion on October 6, 2020, (ECF No. 43), and on October 9, 2020, the

court received another “Motion for Reconsideration.” (ECF No. 44.)

       The arguments contained in Defendant’s second motion for reconsideration do

not convince the court that alteration of the July 27 opinion is warranted. As explained in

the October 9 opinion, (ECF No. 43, PageID.411-12), there was no “palpable defect”
Case 2:16-cr-20057-RHC-MKM ECF No. 45 filed 10/15/20                           PageID.419      Page 2 of 2




that “misled” the court in denying Defendant’s motion for compassionate release. E.D.

Mich. L.R. 7.1(h)(3). Accordingly,

        IT IS ORDERED that Defendant’s “Motion for Reconsideration” (ECF No. 44) is

DENIED.

                                                   s/Robert H. Cleland
                                                   ROBERT H. CLELAND
                                                   UNITED STATES DISTRICT JUDGE
Dated: October 15, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, October 15, 2020, by electronic and/or ordinary mail.

                                                   s/Lisa Wagner
                                                   Case Manager and Deputy Clerk
                                                   (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\16-20057.BAYDOUN.MotionforReconsideration.RMK.docx




                                                           2
